Citation Nr: 1721613	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-11 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the reduction from 60 percent to 30 percent evaluation for coronary artery disease (CAD), effective June 1, 2006, was proper.  

2.  Entitlement to an evaluation in excess of 60 percent from July 21, 2004 to May 31, 2006, an evaluation in excess of 30 percent from June 1, 2006 to August 6, 2015, and an evaluation in excess of 60 percent from August 7, 2015 for CAD.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to April 23, 2008.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1960 to December 1969 and in the U.S. Air Force from July 1971 to July 1975.  Among other awards, the Veteran received the Combat Action Ribbon, Vietnam Service Medal with 3 stars, and Good Conduct Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2006 and June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The March 2006 rating decision decreased the evaluation from 60 percent to 30 percent for CAD, effective June 1, 2006.  The Veteran appealed the propriety of the reduction and for a higher evaluation.  

The June 2006 rating decision denied a TDIU.  The Veteran appealed the decision.  

A review of the claims file shows that the Veteran's March 2008 VA Form 9 for the issues on appeal was received almost six months after his September 2007 statement of the case (SOC); therefore, his substantive appeal was not timely filed.  According to a December 2007 Report of Contact, there was an indication that the Veteran had not received the September 2007 SOC, as his address had changed.  A note to re-send the letter was written.  There is no documentation indicating when the SOC was resent.  Subsequently, VA received a March 2010 VA Form 9 for the issues on appeal.  Thereafter, the issues on appeal were readjudicated in a July 2010 rating decision and a February 2016 supplemental statement of the case and certified to the Board.  Inasmuch as the RO took actions to indicate that the issues reflected on the title page were on appeal, the requirement that a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

During the pendency of the appeal, the RO issued a July 2010 rating decision, in pertinent part, granting a TDIU, effective April 23, 2008, and continuing the 30 percent evaluation for CAD.  In February 2016, the RO issued a rating decision, in pertinent part, granting a higher 60 percent evaluation for CAD, effective August 7, 2015.  The Veteran continues to appeal for a higher evaluation for CAD and TDIU prior to April 23, 2008.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In an April 2016 correspondence, the Veteran withdrew his request for a Board hearing.  

In September 2016, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

After the most recent supplemental statement of the case was issued in December 2016, additional medical evidence was associated with the claims file.  As the records include non-pertinent evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).


FINDINGS OF FACT

1.  From June 1, 2006, the Veteran was in receipt of the 60 percent evaluation for less than five years; and the evidence showed a sustained improvement in the Veteran's CAD.  

2.  From July 21, 2004 to May 31, 2006, the Veteran's CAD was manifested by a left ventricular dysfunction with an ejection fraction of 50 to 55 percent and an estimated workload of 5 to 6 METs.  

3.  From June 1, 2006 to August 6, 2015, the Veteran's CAD was predominantly manifested by a left ventricular dysfunction with an ejection fraction of 50 to 55 percent.  

4.  From August 7, 2015, the Veteran's CAD was manifested by left ventricular dysfunction with an ejection fraction of 45 to 50 percent and an estimated workload of 3 to 5 METs.  

5.  From July 21, 2004 to April 22, 2008, the Veteran's service-connected disabilities do not preclude him from securing and following any substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a restoration of a 60 percent evaluation, effective June 1, 2006, for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.104, Diagnostic Code 7017 (2016).

2.  From July 21, 2004 to May 31, 2006, the criteria for an evaluation in excess of 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2016).

3.  From June 1, 2006 to August 6, 2015, the criteria for an evaluation in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2016).

4.  From August 7, 2015, the criteria for an evaluation in excess of 60 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2016).

5.  From July 21, 2004 to April 22, 2008, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in October 2004 and May 2008.  Moreover, the Veteran received additional notice, when he was provided with a November 2005 rating decision proposing to reduce his 60 percent evaluation for CAD.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  The Board notes that in a September 2016 Social Security Administration (SSA) response, the SSA notified VA that the medical records had been destroyed.  A November 2016 Report of Contact documents that the Veteran informed VA that he did not have any copies of his SSA records.  

In addition, during the relevant appeal period, the Veteran underwent VA examinations in June 2005, July 2005, August 2006, September 2008, and August 2015.  

Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the increased rating claim and TDIU adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2 (2016).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Rating Reduction and Higher Evaluation

	Relevant Laws and Regulations Pertaining to Propriety of Rating Reduction and Higher Evaluation

This matter stems from the Veteran's July 21, 2004 claim for a TDIU, which was also treated as an increased evaluation claim for his service-connected disabilities.  Based on a July 2005 VA examination, the RO proposed to reduce the Veteran's evaluation for CAD from 60 percent to 30 percent.  In a March 2006 rating decision, the RO reduced the Veteran's evaluation for CAD to 30 percent, effective June 1, 2006.  The Veteran disagreed with the reduction and requested a higher evaluation.  

In response to the proposed reduction, the Veteran stated that he had chest pains every couple of months and shortness of breath daily if he performed any type of activity, including simply walking up a couple of stairs.  See December 2005 statement.  

The Veteran's 60 percent evaluation for CAD was in effect from February 1, 2004 to May 31, 2006, which was a period of less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. §  4.7.

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

During the relevant appeal period, the Veteran's CAD has been currently evaluated as 60 percent disabling, effective February 1, 2004, 30 percent disabling, effective June 1, 2006, and 60 percent disabling, effective August 7, 2015, under 38 C.F.R. § 4.104, Diagnostic Code 7017.  

Under Diagnostic Code 7017, a 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for three months following hospital admission for surgery coronary bypass surgery (Diagnostic Code 7017), and also for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100.  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

	Analysis - Propriety of Rating Reduction

Following the assignment of his temporary total evaluation for his coronary artery bypass graft (CABG) surgery, the Veteran was assigned a 60 percent evaluation for CAD, effective February 1, 2004, based on an October 2003 cardiac catheterization which showed left ventricular dysfunction with an ejection fraction of 35 to 40 percent.  

A September 2004 VA Primary Care Note reflects that the Veteran's CAD was stable.  

In July 2005, the Veteran underwent a VA examination for his CAD.  The examiner noted that following his CABG surgery, the Veteran had seen his cardiologist every six months.  He had been recently released from the cardiology clinic as a result of his continued improvement.  Presently, the Veteran did not complain of chest pain or shortness of breath.  He required continuous medication.  Upon objective evaluation, the examiner found his cardiac examination to be normal.  A July 2005 echocardiogram revealed left ventricular dysfunction with an ejection fraction of 50 to 55 percent.  The Veteran was unable to complete the July 2005 cardiovascular stress test, as he was about to fall on the treadmill secondary to leg discomfort.  No chest pain or shortness of breath was reported during the test.  An estimation of 5 to 6 METs was made based on medical records from December 2003 to January 2004.  The examiner commented that the Veteran's current limitations were not related to his heart but were related to his knee pain.  

A May 2006 VA Primary Care Note reflects that the Veteran's CAD was stable.

A June 2006 VA Discharge Summary documents that the Veteran sought treatment following complaints of chest pain lasting three to five minutes, which resolved spontaneously, and then he experienced another episode (while cleaning his car), the afternoon he was admitted, lasting two to three minutes.  No associated symptoms were noted.  He underwent an adenosine stress test which showed a low ejection fraction of 43 percent.  

Subsequent VA clinic notes in July 2006, October 2006, May 2007, and August 2007 describe the Veteran's CAD as stable and asymptomatic.  

An April 2008 private adenosine stress test showed an uneventful adenosine infusion.  No chest pain, arrhythmias, or ischemic electrocardiogram changes were found.  An April 2008 private nuclear medicine report showed an ejection fraction of 52 percent, which the private treating physician noted was at the lower limits of normal.  

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's MET level and left ventricular dysfunction ejection fraction improved.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  In this case, the Board finds that the evidence available at the time of the rating decision demonstrates that the reduction was proper; and that the evidence post-reduction also reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.   

In his December 2005 statement, the Veteran suggested that his inability to perform the July 2005 cardiovascular stress test demonstrated that his condition had not improved.  However, the VA examiner found that the Veteran's limitations were due to his knee pain, not his heart.  

Although a review of the June 2006 VA Discharge Summary reflects that the Veteran had a low ejection fraction of 43 percent, the totality of the evidence demonstrates that this finding was an isolated result.  This is based on the evidence both before and shortly thereafter the June 2006 VA treatment report which shows that the Veteran's CAD was found to be stable and asymptomatic.  Notably, during none of these regular treatments did the Veteran report any cardiac symptoms that would suggest that his CAD had not actually improved.  Thus, the Board finds that the reduction of the Veteran's CAD to 30 percent, effective June 1, 2006, was proper.  

The Board will address entitlement to higher evaluations for CAD for the periods from July 21, 2004 to May 31, 2006, from June 1, 2006 to August 6, 2015, and from August 7, 2015 in the portion below.  

	Analysis - Higher Evaluation

Please refer to the facts portion discussed above for the relevant evidence addressing the periods prior to September 2008. 

In September 2008, the Veteran was afforded a VA examination.  The Veteran denied having any chest pain, shortness of breath, fatigue, dizziness, or syncope.  There were no episodes of congestive cardiac failure or acute rheumatic heart disease found.  No specific treatment for the Veteran's heart problem was noted.  Upon objective evaluation, the examiner found that the Veteran had normal cardiac sounds with no irregularity and no murmur or gallop.  He had a well-healed chest scar measuring 23 centimeters (cm.).  An echocardiogram showed an ejection fraction of 50 to 55 percent.  

VA clinic notes in February 2009, May 2009, October 2009, June 2010, March 2011, and November 2011 reflect that the Veteran's CAD was clinically stable.  

In August 2015, the Veteran was afforded another VA examination.  The VA examiner noted that continuous medication was required for control of the Veteran's heart condition.  No myocardial infarction, congestive heart failure, arrhythmia, or heart valve conditions were found.  Upon objective evaluation, the examiner found that the Veteran had a regular heart rhythm, normal heart sounds, and scattered rhonchi.  The Veteran's scars were found to be not painful and/or unstable or have a total area of all related scars greater than 39 square cm.  Diagnostic testing did not show evidence of cardiac hypertrophy or cardiac dilation.  An August 2015 electrocardiogram (EKG) showed no significant changes as compared to October 2009 EKG.  An August 2015 chest x-ray was normal.  An August 2015 echocardiogram showed left ventricular dysfunction with an ejection fraction of 45 to 50 percent.  An estimated interview-based METs test resulted in 3 to 5 METs with dyspnea and fatigue.  

From July 21, 2004 to May 31, 2006, the Board finds that the evidence does not demonstrate that the Veteran's CAD warrants a higher 100 percent evaluation.  In other words, the Veteran's CAD did not manifest chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, the evidence, during this period, shows that the Veteran's CAD was otherwise stable, showed an ejection fraction of 50 to 55 percent (July 2005 echocardiogram) and had an estimated METs of 5 to 6 (July 2005 VA examination).  Those METs findings are actually more consistent with a 30 percent evaluation.  Therefore, the Board finds that from July 21, 2004 to May 31, 2006, there is no basis upon which to award a higher 100 percent evaluation for CAD under Diagnostic Code 7017, and the Veteran's CAD is no more than 60 percent disabling.  

From June 1, 2006 to August 6, 2015, the Board finds that the evidence does not demonstrate that the Veteran's CAD warrants a higher 60 percent evaluation.  In other words, the Veteran's CAD did not manifest more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Board recognizes that during a June 2006 adenosine stress test, the Veteran had an ejection fraction of 43 percent.  Nevertheless, and as similarly noted in the section above, the evidence also showed that the Veteran had otherwise stable findings for his CAD as reflected in multiple VA treatment reports from July 2006 to November 2011.  Furthermore, an April 2008 private nuclear medicine report showed an ejection fraction of 52 percent, and echocardiogram test results discussed in the Veteran's September 2008 VA examination report showed that the Veteran had an ejection fraction of 50 to 55 percent.  Accordingly, the June 2006 low ejection fraction of 43 percent tends to suggest an isolated result rather than reflect a predominant feature of the Veteran's CAD during this period.  This finding is also consistent with the lack of reports from the Veteran of cardiac symptoms.  Therefore, the Board finds that from June 1, 2006 to August 6, 2015, there is no basis upon which to award a higher 60 percent evaluation for CAD under Diagnostic Code 7017, and the Veteran's CAD is no more than 30 percent disabling.  

From August 7, 2015, the Board finds that the Veteran's CAD does not warrant a higher 100 percent evaluation.  As previously described above, the Veteran's CAD did not manifest the requisite symptomatology under Diagnostic Code 7017 for a 100 percent evaluation.  The August 2015 VA examination report, which formed the basis for awarding the higher 60 percent evaluation, reflects that the Veteran did not have congestive heart failure, his estimated METs was 3 to 5, and he had left ventricular dysfunction with an ejection fraction of 45 to 50 percent.  Therefore, the Board finds that from August 7, 2015, there is no basis upon which to award a higher 100 percent evaluation for CAD under Diagnostic Code 7017, and the Veteran's CAD is no more than 60 percent disabling.  

In summary, the preponderance of the evidence is against finding that from July 21, 2004 to May 31, 2006, entitlement to an evaluation in excess of 60 percent, from June 1, 2006 to August 6, 2015, entitlement to an evaluation in excess of 30 percent, and from August 7, 2015, entitlement to an evaluation in excess of 60 percent, for CAD, is warranted.  Therefore, the benefit-of-the-doubt rule does not apply, and the higher evaluation claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

TDIU

The Veteran reports that his service-connected CAD, diabetes mellitus, type II, peripheral vascular disease of the left lower extremity (LLE), right knee patellofemoral syndrome, and left ear hearing loss prevent him from securing and following any substantially gainful employment.  The Veteran believes that no employer would hire someone with his disabilities, because no insurance company would approve of hiring him as his disabilities would make working around equipment dangerous.  See July 2006 Notice of Disagreement and March 2008 VA Form 9.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

The relevant appeal period has been limited to the period prior to April 23, 2008, since the Veteran was granted a TDIU, effective April 23, 2008, in a July 2010 rating decision.  In that decision, the RO erroneously found that the Veteran's TDIU claim was initiated on April 23, 2008; however, since the RO essentially accepted the Veteran's March 2010 VA Form 9 as timely, the Veteran's July 21, 2004 TDIU claim was still on appeal.  Thus, the relevant appeal period is from July 21, 2004 to April 22, 2008.  

From July 21, 2004 to October 10, 2005, the Veteran has a combined evaluation of 70 percent: CAD as 60 percent disabling; diabetes mellitus, type II, as 20 percent disabling; right knee patellofemoral syndrome as 10 percent disabling; and left ear hearing loss as noncompensable.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From October 11, 2005 to May 31, 2006, the Veteran has a combined evaluation of 80 percent: CAD as 60 percent disabling; diabetes mellitus, type II, as 20 percent disabling; peripheral vascular disease of the LLE as 40 percent disabling; right knee patellofemoral syndrome as 10 percent disabling; and left ear hearing loss as noncompensable.  At a 80 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From June 1, 2006 to April 22, 2008, the Veteran has a combined evaluation of 70 percent: CAD as 30 percent disabling; diabetes mellitus, type II, as 20 percent disabling; peripheral vascular disease of the LLE as 40 percent disabling; right knee patellofemoral syndrome as 10 percent disabling; and left ear hearing loss as noncompensable.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

A careful review of the Veteran's claims file shows that the Veteran had been employed by a landscaping company and as a golf cart maintenance man with the city government.  His duties as a maintenance man included driving a golf cart and a truck.  There are conflicting reports by the Veteran as to when the Veteran stopped working, but his employment with his most recent employer ended no later than 2002.  The Veteran reportedly stopped working because of his back, heart and diabetes.  The landscaping company, which indicated he stopped working for them in 1994, did not state the reason for his termination.  The landscaping company also did not identify that any concessions were made.  The Veteran did not list any other work history.  He completed two years of high school and denied having any other education or training.  He denied trying to obtain employment since he became too disabled to work in December 2000.  See September 2004 VA Form 21-8940, April 2005 VA Form 21-8940, August 2006 VA examination, September 2008 VA examination, and March 2009 VA Form 21-4192.  

For the reasons set forth below, from July 21, 2004 to April 22, 2008, the Board concludes that the most probative evidence of record does not show that a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a).  In particular, the Board places weight upon the following: (1) VA treatment reports in September 2004, May 2006, July 2006, October 2006, May 2007, and August 2007 indicating that the Veteran's CAD was stable and asymptomatic; (2) findings in a June 2005 VA examination report that the Veteran's diabetes mellitus, type II, did not require activities to be restricted and that there were no significant occupational effects; (3) reports at a June 2005 VA knee examination that the Veteran had intermittent right knee pain which was aggravated by sitting for greater than 20 minutes at a time, walking for greater than 10 to 15 minutes, and standing for greater than 10 to 15 minutes; (4) findings in a June 2005 VA knee examination report that the Veteran did not experience significant occupational effects because of his right knee patellofemoral syndrome, that he was able to engage in cardiac rehabilitation which required a moderate level of activity and that the Veteran's pain when engaging in such activity was a result of his service-connected right knee disability and non-service-connected lower back disability; (5) reports at a November 2005 VA clinic visit where the Veteran complained of calf pain after walking one to two blocks, which resolved with 5 to 10 minutes of rest; (6) reports at an August 2006 VA examination where the Veteran said he had claudication walking one-quarter to one-half of a block requiring him to sit down for 10 to 15 minutes for the pain to subside; and (7) test results from an August 2006 Doppler study showing mild to moderation vascular disease on the left.  

Taking into consideration all of the subjective and clinical evidence, the Board finds that from July 21, 2004 to April 22, 2008, the Veteran's service-connected disabilities do not preclude him from securing and following any substantially gainful occupation.  The evidence demonstrates that in addition to his service-connected disabilities, the Veteran reported his non-service-connected low back problems as impacting his ability to work.  Furthermore, the clinical evidence does not demonstrate that during this appeal period, the Veteran's service-connected disabilities are so significantly diminished as to prevent the demands of all types of labor, including sedentary.  Nor has the Veteran demonstrated, other than by his own supposition, that his service-connected disabilities would deter all employers from employing him.  Thus, a TDIU is not warranted.  

Accordingly, the Board concludes that the preponderance of the evidence is against finding in favor of the TDIU claim.  Therefore, the benefit-of-the-doubt rule does not apply, and from July 21, 2004 to April 22, 2008, entitlement to a TDIU is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



	(CONTINUED ON NEXT PAGE)




ORDER

The restoration of the Veteran's 60 percent evaluation for CAD, effective June 1, 2006, is denied.  

From July 21, 2004 to May 31, 2006, entitlement to an evaluation in excess of 60 percent for CAD is denied.  

From June 1, 2006 to August 6, 2015, entitlement to an evaluation in excess of 30 percent for CAD is denied.  

From August 7, 2015, entitlement to an evaluation in excess of 60 percent for CAD is denied.  

From July 21, 2004 to April 22, 2008, entitlement to a TDIU is denied.  




____________________________________________
M.  Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


